Case 2:16-cv-06073-TJH-MRW Document 248 Filed 11/14/18 Page 1 of 2 Page ID #:10354




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HELEINE TCHAYOU, ISAAC                 )   Case No. CV16-06073 TJH (MRWx)
                                            )   Assigned to Hon. Terry J. Hatter; Courtroom 9B
     KEUNANG, LINE MARQUISE                 )
12   FOMING, and ESTATE OF CHARLY           )
     LEUNDEU KEUNANG, by and through        )   ORDER OF DISMISSAL OF ENTIRE
13                                          )
     LINE MARQUISE FOMING, as               )   ACTION WITH PREJUDICE AS TO
14   Administrator,                         )   ALL CAUSES OF ACTIONS
                                            )
15                                          )   AGAINST DEFENDANT CITY OF
                           Plaintiffs,      )   LOS ANGELES [JS-6]
16                                          )
     vs.                                    )
17                                          )
     CITY OF LOS ANGELES, CHAND             )
18                                          )
     SYED, FRANCISCO MARTINEZ,              )
19   DANIEL TORRES, and JOSHUA              )
                                            )
     VOLASGIS,                              )
20                                          )
                                            )
21                         Defendants.      )
22
23
24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

25         Based upon the foregoing request of Plaintiffs HELEINE TCHAYOU, ISAAC

26   KEUNANG, LINE MARQUISE FOMING, and ESTATE OF CHARLY LEUNDEU

27   KEUNANG, by and through LINE MARQUISE FOMING, as Administrator, and

28   Defendant CITY OF LOS ANGELES, the Plaintiffs hereby dismiss, with prejudice the

                                                 1
Case 2:16-cv-06073-TJH-MRW Document 248 Filed 11/14/18 Page 2 of 2 Page ID #:10355




 1   entire action including all causes of actions against Defendant CITY OF LOS
 2   ANGELES, including but not limited to all State causes of action which were subject of
 3   the original State Court case, Los Angeles Superior Court Case No. BC590313, and
 4   which the Court here declined to hear with the Federal claims.
 5         The parties waive all rights to appeal in this matter.
 6         All parties are to bear their own costs and attorney’s fees.
 7         All pending dates are hereby vacated.
 8         The above-captioned action [CV16-06073 TJH], is hereby dismissed in its entirety,
 9   with prejudice.
10
11   DATED: November 14, 2018               ______________________________________
                                            HONORABLE TERRY J. HATTER, JR.
12                                          UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
